Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-21 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2, 9 and 16 recite “determining a score corresponding to each of the plurality of search results based on the generalization scores,” respectively.  The applicant’s specification states “Generalization score...then can be expressed as sum through phrases of the weighted sum.”  It is unclear from the applicant’s cited portions of the specification how a separate and distinct “score” is determined from multiple “generalization scores.”  The generalization score is already calculated based on “weighted sum from the weights applied to each of the words.”  The specification does not make clear what further calculations are performed to determine a different and new “score.”  Examiner respectfully requests the applicant to disclose pertinent portions of the specification supporting the amended claim limitations at issue.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 9 and 16 recite “creating a user syntactic parse tree for the search query, wherein the user syntactic parse tree comprises units of at least one word corresponding to content of the search query,” “determining a user sentiment and a search subject corresponding to the search query based on the user syntactic parse tree,” “analyzing a plurality of search results corresponding to the online search,” “determining a subject and a sentiment corresponding to each of the plurality of search results,” “determining alignments between words in the search query and each of the plurality of search results,” “based on the alignments: applying weights to each of the words in the plurality of search results,” “based on the alignments: calculating generalization scores,” “determining whether the subject and the sentiment of each of the plurality of search results correspond to the search subject and the user sentiment, respectively,” and “determining a score corresponding to each of the plurality of search results based on the generalization score.”
The limitation of creating a user syntactic parse tree for the search query, wherein the user syntactic parse tree comprises units of at least one word corresponding to content of the search query, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “create” in the context of this claim encompasses a user manually evaluating provided search query and writing a syntactic parse tree with pencil on paper.  The limitation of determining a user sentiment and a search subject corresponding to the search query based on the user syntactic parse tree, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses a mentally evaluating the syntactic parse tree to identify associated sentiment and subject.  The limitation of analyzing a plurality of search results corresponding to the online search, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses a user mentally evaluating provided search results.  The limitation of determining a subject and a sentiment corresponding to each of the plurality of search results, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses a user mentally evaluating search results to identify subject and sentiment of corresponding search results.  The limitation of determining alignments between words in the search query and each of the plurality of search results, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses a user mentally evaluating search results and query to identify alignments or matching concepts.  The limitation of based on the alignments: applying weights to each of the words in the plurality of search results and calculating generalization scores, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from implementing simple mathematical concepts.  The limitation of determining whether the subject and the sentiment of each of the plurality of search results correspond to the search subject and the user sentiment, respectively, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses a user mentally evaluating search results to identify subject and sentiment that may or may not correspond.  The limitation of determining a score corresponding to each of the plurality of search results based on the generalization score, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses a user evaluating generalization scores and alignments between concepts to come up with a score.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements – one or more processors and memories to implement the abstract ideas. The processors are recited at a high-level of generality (i.e., as a generic computer device). The other additional elements of “detecting a search query corresponding to a user” and “performing an online search utilizing the user sentiment and the search subject with the search query” and “causing the plurality of search results to be provided to the user based on the determined score corresponding to each of the plurality of search results” represent mere extra-solution activities to the judicial exception. The additional elements represent mere data gathering steps and outputting or displaying results. Receiving and outputting a plurality of data is necessary to observe, evaluate and display the data of the abstract idea steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 2, 9 and 16 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to receive and transmit a data amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, “detecting a search query corresponding to a user” and “performing an online search utilizing the user sentiment and the search subject with the search query” and “causing the plurality of search results to be provided to the user based on the determined score corresponding to each of the plurality of search results”, represent insignificant extra solution activities of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of receiving and transmitting a plurality of data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, “User may conduct natural language searches using search engines that return results simply based on number and commonality of key words found in the search input. While often helpful, key word searches only perform term searches, and may return a multitude of irrelevant results or results that simply repeat key words frequently” (see Applicant’s Specification, [0003]). Furthermore, these additional limitations indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process is limited or directed to the particular field of search technology. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 2, 9 and 16, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing technology as mere tools of data gathering. Accordingly, claims 2, 9 and 16 are not patent eligible.

Claims 3-8, 10-15 and 17-21 depend on claims 2, 9 and 16, respectively, and include all the limitations of claims 12, 9 and 16. Therefore, claims 3-8, 10-15 and 17-21 recite the same abstract idea practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.

Claims 3, 10, 17, recite determining a user needs expression based on the user syntactic parse tree, and wherein the first subject is determined based on the user needs expression.  This judicial exception is not integrated into a practical application.  The additional element of determining a user needs expression based on the parse tree represents a further mental process step of evaluating whether or not a parse tree and identifying a user needs expression.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 3, 10 and 17 recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3, 10 and 17 are not patent eligible.
Claims 4, 11, 18, recites wherein the user needs expression includes the first subject and a first feature corresponding to the first subject.  This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 4, 11 and 18 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 4, 11 and 18 are not patent eligible.
Claims 5, 12, 19, recite the operations further comprising: creating a first sub tree, wherein the first sub tree comprises the first sentiment, the first subject, and the first feature, and wherein the determining the score corresponding to each of the plurality of search results includes: creating a second sub tree corresponding a first search result of the plurality of search results; and comparing the second sub tree to the first sub tree.  This judicial exception is not integrated into a practical application.  The additional elements of creating a first and a second subtrees and comparing the subtrees represent a further mental process step of observing user provided data and writing down the data within subtrees and further evaluating the subtrees against each other.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 35, 12 and 19 recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5, 12 and 19 are not patent eligible.
Claims 6, 13, 20, recite the operations further comprising: in response to determining that a first score corresponding to the first search result is higher than a second score corresponding to a second search result of the plurality of search results, causing the first search result to be ranked above the second search result.  This judicial exception is not integrated into a practical application.  The additional elements of evaluating scores and then ranking an observed result over another based on the scores represent a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 6, 13 and 20 recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 6, 13 and 20 are not patent eligible.
Claims 7, 14, 21, recite causing an advertisement to be provided to the user based on a subject of a content of the advertisement corresponding to the first subject.  This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 7, 14 and 21 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 7, 14 and 21 are not patent eligible.
Claims 8, 15, recite the operations further comprising: causing a coupon or offer to be provided to the user based the coupon or offer corresponding to the user needs expression.  This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 8 and 15 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 8 and 15 are not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-6, 9-13 and 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Au US 2012/0166180 (hereinafter Au) in view of Haigh et al., US 2003/0004716 (hereinafter Haigh).

For claim 2, 9, 16, Au teaches a system, comprising: 
one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform the operations comprising: 
detecting a search query corresponding to a user (see Au, Fig. 15, [0252], receiving “a query” to find matching document(s)); 
creating a user syntactic parse tree for the search query, wherein the user syntactic parse tree comprises units of at least one word corresponding to content of the search query (see Au, Fig. 7, [0037], [0255] – [0257], “A tree structure is a naturally flexible and accurate format for parsing and annotating Text Input...subsets of Text Input can be arranged as tree branches,” [0264] “bigrams of the Word Phrase Tree of Fig. 7,” [0273], “As FIG. 14 shows, Text Input, in this case a query string or natural language query-by-example, is processed into Admissible Syntactic Objects with Sentiments...parse queries as parse indexed text”);
determining a user sentiment and a search subject corresponding to the search query based on the user syntactic parse tree (see Au, Fig. 12, [0257] - [0264], “Part Of Speech Tagger of FIG. 8 has detected the plural Subject ‘We’ to tag” and “bigrams of the Word Phrase Tree...tagged by Sentiment Magnitudes” and identifying “importance of text using the magnitude of sentiments”); 
performing an online search utilizing the user sentiment and the search subject (see Au, Fig. 14, [0173], “sentiment is a better criteria for measuring the strength of relationship between concepts in search indexing,” [0181], [0252], [0273] – [0279], “query string...processed into Admissible Syntactic Objects with Sentiments” and searched in order to determine “Search Results”); 
analyzing a plurality of search results corresponding to the online search (see Au, [0263] – [0265], “ranking the importance of text using the magnitude of sentiments as described by Admissible Syntactic Objects with Sentiments,” [0273] – [0279], “Query content attributes can thus be matched to stored text attributes”); 
determining a subject and a sentiment corresponding to each of the plurality of search results (see Au, Figs. 14-15, [0181] – [0185], [0257] – [0265], [0275], determining sentiment similarity and subject similarity for relevant search results to query sentiment);
determining alignments between words in the search query and each of the plurality of search results (see Au, Fig. 14, [0182] – [0185], “Thus to retrieve search results of greater salience, trigrams can be matched for Feeling, Thinking and Needs valences, to match positive to positive and negative to negative, thus displaying search results according to whether they increase dramatic tension or decrease it for the same poetic trigrams,” and “Ordering result sets by three dimensions of sentiment similarity,” [0273] - [0279], “optimize query phrases...to identify which bigrams are most meaningful to query for...immediately retrieving the stored text content most relevant to these Bridge Bigrams...produce an ordered list of the most relevant stored text, over the entire stored context index, ordered by relevance” where determining similarity and relevance with stored content represents determining alignments).

Au teaches determining valence magnitudes and weighted sentiment magnitudes of analyzed sentences (see [0181] – [0185], “When probing for relevant trigrams, the query method of FIG. 115 matches valence magnitudes to retrieve sentences with the same valence profiles, to retrieve sentences with matching primary salience trigrams,” [0196], “selects the most prevalent trigram concept intersection terms for each concept, weighted for sentiment magnitude,” [0263] – [0264], “ranking the importance of text using the magnitude of sentiments”).  However, Haigh teaches based on the alignments: applying weights to each of the words in the plurality of search results (see [0016], “determining a measure of similarity between a first sentence and a second sentence...final similarity value is preferably calculated by a weighted combination of each of the constituent similarity factors”), and calculating generalization scores associated with phrases for the plurality of search results based further on a weighted sum from the weights applied to each of the words (see [0016], [0047], “distance metric is preferably a mathematical combination, [0062], “distance...is determined by a weighted sum”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Au with the teachings of Haigh to further measure similarity between sentences based on context and meaning of the analyzed sentences (see Haigh, [0009] – [0011], [0012] – [0016]).

The combination further teaches
determining whether the subject and the sentiment of each of the plurality of search results corresponds to the search subject and the user sentiment, respectively (see Au, Figs. 14-15, [0179] - [0181], “query method...matches valence magnitudes to retrieve sentences with the same valence profiles,” [0183] – [0185], “Ordering result sets by three dimensions of sentiment similarity, plus compassion ratings can achieve an order of magnitude better salience than traditional search engines without sentiment analysis,” [0263] – [0265], where “ranking” of search results by similarity to magnitude of sentiments represents scoring search results, [0275], “ordered list of the most relevant stored text...sorting results in the Search Results Formatter”); and
determining a score corresponding to each of the plurality of search results based on the generalization scores (see Haigh, [0016], [0062], wherein final score represents a score) and determining whether the subject and the sentiment of each of the plurality of search results corresponds to the search subject and the user sentiment, respectively (see Au, Figs. 14-15, [0179] - [0181], “query method...matches valence magnitudes to retrieve sentences with the same valence profiles,” [0183] – [0185], “Ordering result sets by three dimensions of sentiment similarity, plus compassion ratings can achieve an order of magnitude better salience than traditional search engines without sentiment analysis,” [0263] – [0265], where “ranking” of search results by similarity to magnitude of sentiments represents scoring search results, [0275], “ordered list of the most relevant stored text...sorting results in the Search Results Formatter”);
causing the plurality of search results to be provided to the user based on the determined score corresponding to each of the plurality of search results (see Au, Figs. 14, 15, [0275], “results can be immediately displayed in sorted order”).

For claims 3, 10, 17, Au teaches determining a user needs expression based on the user syntactic parse tree, and wherein the first subject is determined based on the user needs expression (see Fig. 12, [0260], “Having disambiguated the meanings of phrases in the Input Text, the method of FIG. 8 groups phrases into X-bar grammar units. Theses units tag the more meaningful grammatical relationships within each sentence of Input Text, so that a list of most relevant relations can be indexed...The classic parts of speech of verb, subject, object, article and preposition are included, as well as noun, adjective, and adverb,” [0263] – [0266], “Bridge Relevance bigrams” where “bridge” element(s) represents user needs expression). 

For claims 4, 11, 18, Au teaches wherein the user needs expression includes the first subject and a first feature corresponding to the first subject (see Fig. 11, [0257] – [0266] where “adjective” associated with first subject represents a first feature). 

For claims 5, 12, 19, Au teaches the operations further comprising: 
creating a first sub tree, wherein the first sub tree comprises the first sentiment, the first subject, and the first feature (see Figs. 7, 13, [0255] – [0266], where “tree branches” in “natural order for the bigrams” represented in tree structure of Fig. 13 comprises a first sub tree ), and wherein the determining the score corresponding to each of the plurality of search results includes: 
creating a second sub tree corresponding a first search result of the plurality of search results (see [0255] – [0266], [0275], where “tree branches” of search indexed phrase represents a second sub tree); and 
comparing the second sub tree to the first sub tree (see [0275], “relevance calculations to optimize query phrases, computing the Bigram Bridge Order so as to identify which bigrams are most meaningful to query for, and by storing the Bridge Relevance in the Text Relevance Index, immediately retrieving the stored text content most relevant to these Bridge Bigrams, by traversing the Text Relevance Index tree imbedded Bridge Relevance numbers in numeric order starting with numbers closest to target bigram Bridge Relevance numbers from the query Input Text”). 

For claims 6, 13, 20, Au teaches the operations further comprising: 
in response to determining that a first score corresponding to the first search result is higher than a second score corresponding to a second search result of the plurality of search results, causing the first search result to be ranked above the second search result (see [0257] – [0266], “ranking the importance of text using the magnitude of sentiments as described by Admissible Syntactic Objects with Sentiments from FIG. 8,” [0275], “sorting results...displayed in sorted order” represents ranking first search result above second search result).


Claims 7, 8, 14, 15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Au US 2012/0166180 (hereinafter Au) and Haigh et al., US 2003/0004716 (hereinafter Haigh), and further in view of Amjadi, US 2007/0174259 (hereinafter Amjadi).

For claims 7, 14, 21, Amjadi teaches causing an advertisement to be provided to the user based on a subject of a content of the advertisement corresponding to the first subject (see [0021], [0027], “a search engine, a local search feature associated with the search engine, a map/directions engine, a coupon engine, and/or a keyword-based advertisement engine,” [0055], “search results (including local search results, keyword advertisements),” [0088]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Au and Haigh with the teachings of Amjadi to provide relevant advertisement/coupons to users with their search results (see Amjadi, [0005] – [0007]).

For claims 8, 15, Amjadi teaches the operations further comprising: causing a coupon or offer to be provided to the user based the coupon or offer corresponding to the user needs expression (see Amjadi, [0021], “The search results may be displayed to a user in a search results screen. The search results themselves may include web sites, URL links, and/or other web resources relevant to the specified search criteria. According to one aspect of the invention, the system may also associate coupon information for one or more coupons with the search results, and display the coupon information to the user. The user may then make a selection which is received by the system. The user selection may include selection of one or more items from the search results, coupon information associated with the search results, an advertisement, web link, and/or other items,” [0027], [0055], [0088]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Au and Sommer with the teachings of Amjadi to provide relevant advertisement/coupons to users with their search results (see Amjadi, [0005] – [0007]).



Response to Amendments & Arguments

Applicant’s amendments and arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burstein et al., US 8,185,378.
Guan et al., US 6,810,376.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169